
	

113 HR 5354 IH: Campus Accountability and Safety Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5354
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mrs. Carolyn B. Maloney of New York (for herself, Mr. Meehan, Mr. Poe of Texas, Mrs. Bustos, Ms. Moore, Ms. Bonamici, Mrs. Brooks of Indiana, Mrs. Ellmers, Ms. Jenkins, Mrs. Capito, Mrs. Noem, Ms. Roybal-Allard, Mr. Reed, Mr. Scott of Virginia, Ms. Frankel of Florida, Mr. Joyce, Ms. Kuster, and Mr. Peters of Michigan) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 and the Jeanne Clery Disclosure of Campus Security Policy
			 and Campus Crime Statistics Act to combat campus sexual violence, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Campus Accountability and Safety Act.
		2.Amendments to the Clery ActSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) (known as the Jeanne Clery
			 Disclosure of Campus Security Policy and Campus Crime Statistics Act) is
			 amended—
			(1)in paragraph (1)—
				(A)by inserting and on the website of the institution after through appropriate publications or mailings;
				(B)in subparagraph (C), by striking clause (ii) and inserting the following:
					
						(ii)the memorandum of understanding between the institution and local law enforcement that is required
			 under section 124 (or, if such requirement has been waived, a description
			 of the working relationship of campus security personnel with State and
			 local law enforcement agencies); and; and
				(C)by adding at the end the following:
					
						(K)
							(i)With respect to the criminal activity described in subparagraph (F)(i)(II), the eligible
			 institution shall prepare by not later than 1 year after the date of
			 enactment of the Campus Accountability and Safety Act, and annually thereafter, the following additions:
								(I)The number of cases that were investigated by the institution.
								(II)The number of cases that were referred for a disciplinary proceeding at the institution.
								(III)The number of cases that were referred to local or State law enforcement.
								(IV)The number of alleged perpetrators that were found responsible by the disciplinary proceeding at
			 the institution.
								(V)The number of alleged perpetrators that were found not responsible by the disciplinary proceeding
			 at the institution.
								(VI)A description of the final sanctions imposed by the institution for each offense perpetrated.
								(VII)The number of disciplinary proceedings at the institution that have closed without resolution.
								(ii)The Secretary shall provide technical assistance to eligible institutions to assist in meeting such
			 additional preparation obligations.;
				(2)by striking paragraph (7) and inserting the following:
				
					(7)
						(A)The statistics described in clauses (i) and (ii) of paragraph (1)(F)—
							(i)shall not identify victims of crimes or persons accused of crimes; and
							(ii)shall be compiled in accordance with the following definitions:
								(I)For the offenses of domestic violence, dating violence, and stalking, such statistics shall be
			 compiled in accordance with the definitions used in section 40002(a) of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
								(II)For offenses not described in subclause (I), such statistics shall be compiled in accordance with—
									(aa)either the National Incident-Based Reporting System or the Uniform Crime Reporting Program of the
			 Federal Bureau of Investigation, if a definition is available; and
									(bb)if an offense is not defined in either the National Incident-Based Reporting System or the Uniform
			 Crime Reporting Program of the Federal Bureau of Investigation, a
			 definition provided by the Secretary.
									(B)The Secretary shall establish and make publicly available a definition for any offense that—
							(i)is required to be reported in accordance with paragraph (1)(F);
							(ii)is not an offense described in subparagraph (A)(ii)(I); and
							(iii)is not defined in either the National Incident-Based Reporting System or the Uniform Crime
			 Reporting Program of the Federal Bureau of Investigation.;
			(3)in paragraph (8)(B)(i)—
				(A)in the matter preceding subclause (I), by inserting , developed in consultation with local, State, and national sexual assault, dating violence,
			 domestic violence, and stalking victim advocacy, victim services, or
			 prevention organizations, and local law enforcement, after Education programs; and
				(B)in subclause (I)(aa), by inserting , including the fact that these are crimes for the purposes of this subsection and reporting under
			 this subsection and the institution of higher education will, based on the
			 victim’s wishes, cooperate with local law enforcement with respect to any
			 alleged criminal offenses involving students or employees of the
			 institution of higher education after stalking;
				(4)by redesignating paragraph (18) as paragraph (22); and
			(5)by inserting after paragraph (17) the following:
				
					(18)The individual at an institution of higher education that is designated as a responsible employee,
			 as defined in section 901(e) of the Education Amendments of 1972, shall be
			 considered a campus security authority, as defined in section 668.46(a) of
			 title 34, Code of Federal Regulations.
					(19)
						(A)The Secretary shall, in consultation with the Attorney General, develop, design, and administer
			 through an online portal, a standardized, online survey of students
			 regarding their experiences with sexual violence and harassment. The
			 survey shall be administered every year. The survey shall not include any
			 personally identifiable information. The Secretary shall develop such
			 survey tool using best practices from peer-reviewed research measuring
			 sexual violence and harassment. In addition to the standardized questions
			 developed by the Secretary, institutions completing the survey may request
			 additional information from students that would increase the institutions’
			 understanding of school climate factors unique to their campuses.
						(B)In carrying out subparagraph (A), the Secretary shall require each institution participating in any
			 program under this title, to ensure that an adequate, random, and
			 representative sample size of students enrolled at the institution
			 complete the survey described in subparagraph (A) not later than 1 year
			 after the date of enactment of the Campus Accountability and Safety Act.
						(C)Responses to the survey shall be submitted confidentially and shall not be included in crime
			 statistics reported under this subsection. In addition, questions should
			 be designed to gather information on survivor experiences, and shall
			 therefore use trauma-informed language to prevent re-traumatization.
						(D)The survey described in subparagraph (A) shall include, but is not limited to, the following
			 topics:
							(i)Those designed to determine the incidence and prevalence of sexual violence, dating violence,
			 domestic violence, and stalking.
							(ii)Those on whether students know about institutional policies and procedures.
							(iii)Those on, if victims reported the violence, to whom and what response did they receive and if they
			 were informed of, or referred to, local, State, on-campus, and or national
			 resources.
							(iv)Those on contextual factors, such as whether force, incapacitation, or coercion was involved.
							(v)Those on whether the assailant was a student.
							(vi)Those on whether the victim was referred to local or State law enforcement.
							(E)The Secretary shall tabulate and publish an annual report on the information gained from the survey
			 under this paragraph on the website of the Department and submit such
			 report to Congress. The report shall include campus-level data for each
			 school and attributed by name of each campus.
						(20)Not later than 180 days after the date of enactment of the Campus Accountability and Safety Act,
			 the Assistant Secretary for Postsecondary Education of the Department and
			 the Assistant Secretary for Civil Rights of the Department shall jointly
			 develop and make publicly available guidance regarding the intersection
			 between this subsection and title IX of the Education Amendments of 1972,
			 in order to clarify how the provisions of this subsection and such title
			 shall be carried out. The guidance shall include clarifying language on
			 how this subsection and such title IX interact pertaining to sexual
			 violence, and shall clarify and resolve any potential discrepancies or
			 inconsistencies between the two.
					(21)Notwithstanding any other provision of this Act, upon determination, after reasonable notice and
			 opportunity for a hearing, that an eligible institution has violated or
			 failed to carry out any provision of this subsection, or agreement made to
			 resolve a compliance review under this subsection, or any regulation
			 prescribed under this subsection, the Secretary may impose a civil penalty
			 upon such institution not to exceed $150,000, which shall be adjusted for
			 inflation annually, for each violation or misrepresentation, or per month
			 a survey is not completed at the standard required. The Secretary may use
			 any such civil penalty funds to enforce and administer the provisions of
			 this subsection.. 
			3.Coordination with local law enforcement
			(a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding
			 at the end the following:
				
					124.Coordination with local law enforcementEach institution of higher education that receives funds or any other form of financial assistance
			 under any Federal program, including participation in any federally funded
			 or guaranteed student loan program, shall enter into, and update every 2
			 years, a memorandum of understanding with all applicable local law
			 enforcement agencies to clearly delineate responsibilities and share
			 information, in accordance with applicable Federal confidentiality laws,
			 about certain serious crimes that shall include, but not be limited to,
			 sexual violence, occurring against students of the institution or against
			 other individuals on the campus of the institution. The memorandum of
			 understanding shall include, but is not limited to—
						(1)delineation and sharing protocols of investigative responsibilities;
						(2)protocols for investigations, including standards for notification and communication and measures
			 to promote evidence preservation;
						(3)agreed upon training and requirements for the institution on issues related to sexual violence; and
						(4)a method of sharing information about specific crimes, when directed by the victim, and a method of
			 sharing crime details anonymously in order to better protect overall
			 campus safety..
			(b)Effective date and penalty
				(1)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of
			 enactment of this Act.
				(2)PenaltyThe Secretary of Education—
					(A)may impose a civil penalty of not more than 1 percent of an institution's operating budget, as
			 defined by the Secretary of Education, each year that the institution of
			 higher education fails to carry out the requirements of section 124 of the
			 Higher Education Act of 1965, as added by subsection (a), by the date that
			 is 1 year after the date of enactment of this Act; and
					(B)may waive the penalty pursuant to paragraph (3).
					(3)Waiver
					(A)In generalIf local law enforcement refuses to enter into a memorandum of understanding under section 124 of
			 the Higher Education Act of 1965, as added by subsection (a), the
			 Secretary of Education may waive the penalty under paragraph (2) if the
			 institution certifies why the institution was unable to obtain an
			 agreement and that the institution acted in good faith, and submits to the
			 Secretary a copy of the institution's final offer that was ultimately
			 rejected. The Secretary of Education will then have the discretion to
			 grant the waiver.
					(B)Referral to department of justiceThe Secretary of Education shall refer to the Attorney General a copy of each waiver granted under
			 paragraph (2)(B) and the reason, the Secretary has determined, why local
			 law enforcement refuses to enter into a memorandum of understanding.
					(C)Administrative reviewIf the Secretary of Education does not grant a waiver under paragraph (2)(B), the institution may
			 submit additional information to receive such waiver. If, after submitting
			 additional information, the Secretary still does not grant a waiver under
			 paragraph (2)(B), the decision of the Secretary shall be subject to review
			 pursuant to section 706(2)(A) of title 5, United States Code.
					(4)Voluntary resolutionNothing in this subsection shall prevent the Secretary of Education from entering into a voluntary
			 resolution with an institution of higher education that fails to carry out
			 the requirements of section 124 of the Higher Education Act of 1965, as
			 added by subsection (a), by the date that is 1 year after the date of
			 enactment of this Act.
				(c)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the this section and the
			 amendment made by this section in accordance with the requirements
			 described under section 492 of the Higher Education Act of 1965 (20 U.S.C.
			 1098a).
			4.University support for survivors of sexual violence
			(a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is further amended
			 by adding after section 124 (as added by section 3), the following:
				
					125.University support for survivors of sexual violenceEach institution of higher education that receives funds or any other form of financial assistance
			 under any Federal program, including participation in any federally funded
			 or guaranteed student loan program, shall establish a campus security
			 policy that includes the following:
						(1)The designation of 1 or more confidential advisor roles at the institution to whom victims of crime
			 can report anonymously or directly, that complies with the following:
							(A)The confidential advisor shall not be a student, an employee designated as a responsible employee
			 under title IX of the Education Amendments of 1972, or the title IX
			 coordinator, but may have other roles at the institution.
							(B)The Secretary shall designate existing categories of employees that may serve as confidential
			 advisors. Such designation shall not preclude the institution from
			 designating new or existing employees or partnering with local, State, or
			 national victim services organizations to serve as confidential advisors
			 or to serve in other confidential roles.
							(C)The confidential advisor shall be trained to perform a victim-centered, trauma-informed (forensic)
			 interview, which shall focus on the experience of the victim. The
			 confidential advisor may perform the interview for which the goal is to
			 elicit information about the traumatic event in question so that the
			 interview can be used in either a campus or criminal investigation or
			 disciplinary proceeding.
							(D)The confidential advisor shall inform the victim of the victim's control over possible next steps
			 regarding the victim's reporting options and the consequences of those
			 options, including, but not limited to, the option to conduct a forensic
			 interview with the option to have the forensic interview be recorded, the
			 option to receive a copy of the recorded forensic interview with the
			 option to notify a responsible employee and initiate a campus disciplinary
			 proceeding, the option to notify local law enforcement and initiate a
			 criminal investigation, the option to grant campus disciplinary officials
			 access to the forensic interview, and the option to grant law enforcement
			 officials access to the forensic interview. The confidential advisor shall
			 assist in conducting a forensic interview, making notifications, and
			 granting access to a forensic interview as directed by the victim.
							(E)The confidential advisor shall liaise with campus or local law enforcement when directed by the
			 victim, and, as appropriate, may assist the victim in contacting and
			 reporting to campus or local law enforcement.
							(F)The confidential advisor shall be authorized by the institution to arrange reasonable
			 accommodations through the institution to allow the victim to change
			 living arrangements or class schedules, or obtain accessibility services,
			 and make other changes.
							(G)The confidential advisor shall also advise the victim of both the victim’s rights and the
			 institution’s responsibilities regarding orders of protection, no contact
			 orders, restraining orders, or similar lawful orders issued by the
			 institution or a criminal, civil, or tribal court.
							(H)The confidential advisor shall not be obligated to report crimes to the institution or law
			 enforcement, unless otherwise required to do so by State law, and shall
			 provide confidential services to students and employees. Requests for
			 arrangement made by a confidential advisor do not constitute notice to a
			 responsible employee for title IX purposes, even when such advisors work
			 only in the area of sexual assault.
							(I)The name and contact information for the confidential advisor, as well as a victims’ reporting
			 options, the process of investigation and adjudication both by the
			 institution and by law enforcement, and potential reasonable
			 accommodations, which shall be listed on the website of the institution.
							(J)The institution may partner with an outside victim advocacy organization to provide the service
			 described in this subparagraph.
							(K)Each institution that enrolls fewer than 1,000 students may partner with another institution in
			 their region or State to provide the services described in this
			 subparagraph.
							(L)The institution shall appoint an adequate number of confidential advisors not later than the
			 earlier of—
								(i)1 year after the Secretary determines through a negotiated rulemaking process what an adequate
			 number of confidential advisors is for an institution based on its size;
			 or
								(ii)3 years after the date of enactment of the Campus Accountability and Safety Act.
								(2)The institution may provide an online reporting system to collect anonymous disclosures of crimes.
			 The victim may submit an anonymous report but the institution would only
			 be obligated to investigate when a formal report is submitted to a
			 responsible employee.
						(3)The telephone number and URL for a local, State, or national hotline providing information to
			 sexual violence victims shall be clearly communicated on the website of
			 the institution and updated on a timely basis.
						(4)The name and location of the nearest medical facility where an individual may have a rape kit
			 administered by a trained sexual violence forensic nurse shall be included
			 on the website of the institution, including information on transportation
			 options and reimbursement for a visit to such facility.
						(5)The institution shall provide an amnesty clause for any student who reports, in good faith, sexual
			 violence to a responsible employee so that they will not be sanctioned by
			 the institution for a student conduct violation, such as underage
			 drinking, that is revealed in the course of such a report.. 
			(b)Effective dateParagraphs (2) through (5) of section 125 of the Higher Education Act of 1965, as added by
			 subsection (a), shall take effect on the date that is 1 year after the
			 date of enactment of this Act.
			(c)Penalty
				(1)In generalThe Secretary of Education may impose a civil penalty of not more than 1 percent of an
			 institution's operating budget, as defined by the Secretary, each year
			 that the institution fails to carry out the requirements of—
					(A)section 125(1) of the Higher Education Act of 1965, as added by subsection (a), by not later than
			 the earlier of—
						(i)1 year after the Secretary of Education determines through a negotiated rulemaking process what an
			 adequate number of confidential advisors is for the institution based on
			 its size; or
						(ii)3 years after the date of enactment of this Act; and
						(B)paragraphs (2) through (5) of section 125 of the Higher Education Act of 1965, as added by
			 subsection (a), by the date that is 1 year after the date of enactment of
			 this Act.
					(2)Voluntary resolutionNothing in this subsection shall prevent the Secretary of Education from entering into a voluntary
			 resolution with an institution of higher education that fails to carry out
			 the requirements of—
					(A)section 125(1) of the Higher Education Act of 1965, as added by subsection (a), by not later than
			 the earlier of—
						(i)1 year after the Secretary of Education determines through a negotiated rulemaking process what an
			 adequate number of confidential advisors is for the institution based on
			 its size; or
						(ii)3 years after the date of enactment of this Act; and
						(B)paragraphs (2) through (5) of section 125 of the Higher Education Act of 1965, as added by
			 subsection (a), by the date that is 1 year after the date of enactment of
			 this Act.
					(d)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the this section and the
			 amendment made by this section in accordance with the requirements
			 described under section 492 of the Higher Education Act of 1965 (20 U.S.C.
			 1098a).
			5.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking
			 paragraph (12) and inserting the following:
			
				(12)The institution certifies that—
					(A)the institution is in compliance with the requirements of section 124 regarding coordination with
			 local law enforcement;
					(B)the institution has established support for survivors of sexual violence that meets the
			 requirements of section 125; and
					(C)the institution has complied with the disclosure requirements of section 485(f)..
		6.Enforcement and training; subpoena authoritySection 901 of the Education Amendments of 1972 (20 U.S.C. 1681) is amended by adding at the end
			 the following:
			
				(d)WebsiteThe Secretary of Education shall establish a title IX website that includes the following:
					(1)The name and contact information for the title IX coordinator, including a brief description of the
			 coordinator’s role and the roles of other officials who may be contacted
			 to discuss or report sexual harassment, for each educational institution.
			 Each educational institution shall provide the name and contact
			 information for the title IX coordinator to the Secretary of Education not
			 later than 30 days after the date of enactment of the Campus
			 Accountability and Safety Act.
					(2)The Department’s pending investigations, enforcement actions, letters of finding, final
			 resolutions, and voluntary resolution agreements for all complaints and
			 compliance reviews under this title related to sexual harassment. The
			 Secretary shall indicate whether the investigation, action, letter,
			 resolution, or agreement is based on a complaint or compliance review. The
			 Secretary shall make the information under this subsection available
			 regarding a complaint once the Office for Civil Rights receives a written
			 complaint, and conducts an initial evaluation, and has determined that the
			 complaint should be opened for investigation of an allegation that, if
			 substantiated, would constitute a violation of this title. In carrying out
			 this subsection, the Secretary shall ensure that personally identifiable
			 information is not reported and shall comply with section 444 of the
			 General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974.
					(e)Training of responsible employees and other employees
					(1)Responsible employeeIn this subsection, the term responsible employee means an employee of an institution of higher education who has the authority to redress sexual
			 harassment or who has the duty to report incidents of sexual harassment or
			 other misconduct by students or employees to the title IX coordinator or
			 other appropriate school designee.
					(2)Training of responsible employeesEach institution of higher education shall employ a responsible employee who shall complete minimum
			 training requirements (as determined by the Secretary of Education in
			 coordination with the Attorney General and to include training by local,
			 State, or national victim services organizations) and shall be responsible
			 for—
						(A)reporting cases of sexual harassment to the title IX coordinator of the institution; and
						(B)providing a student or employee who reports that the student or employee has been a victim of
			 sexual harassment, including, but not limited to, sexual violence, whether
			 the offense occurred on or off campus, with a written explanation of the
			 student or employee’s rights and options, as described in clauses (ii)
			 through (vii) of section 485(f)(8)(B) of the Higher Education Act of 1965.
						(3)Other/additional trainingEach individual who is involved in implementing an institution of higher education’s grievance
			 procedures, including each individual who is responsible for resolving
			 complaints of reported crimes, shall have training or experience in
			 handling sexual violence complaints, and the operations of the
			 institution’s grievance procedures, not later than 1 year after the date
			 of enactment of the Campus Accountability and Safety Act. The training shall include, but is not limited to—
						(A)information on working with and interviewing persons subjected to sexual violence;
						(B)information on particular types of conduct that would constitute sexual violence, including
			 same-sex sexual violence;
						(C)information on consent and the role drugs or alcohol can play in the ability to consent;
						(D)the effects of trauma, including neurobiological change; and
						(E)cultural awareness training regarding how sexual violence may impact students differently depending
			 on their cultural background.
						(4)Uniform campus-wide process for disciplinary proceeding relating to claim of sexual violenceEach institution of higher education that receives Federal funding—
						(A)shall establish and carry out a uniform process (for each campus of the institution) for
			 disciplinary proceedings relating to any claims of sexual violence; and
						(B)shall not carry out a different disciplinary process on the same campus for a matter of sexual
			 violence, or alter the uniform process described in subparagraph (A),
			 based on the status or characteristics of a student who will be involved
			 in that disciplinary proceeding, including characteristics such as a
			 student’s membership on an athletic team, academic major, or any other
			 characteristic or status of a student.
						(f)Department of education and department of justice civil penalties for institutions of higher
			 education
					(1)In generalUpon determination, after reasonable notice and opportunity for a hearing, that an educational
			 institution that is an institution of higher education has violated or
			 failed to carry out any provision of this section in a factual
			 circumstance related to sexual violence or any regulation prescribed under
			 this section related to sexual violence, the Secretary of Education or
			 Attorney General, may impose a civil penalty upon such institution of not
			 more than 1 percent of the institution's 1-year operating budget, as
			 defined by the Secretary of Education, for each violation or failure. A
			 civil penalty shall not interfere with the Secretary’s or Attorney
			 General’s ability to enter into a voluntary resolution agreement with an
			 institution of higher education.
					(2)Adjustment to penaltiesAny civil penalty under paragraph (1) may be modified by the Secretary of Education or Attorney
			 General. In determining the amount of such penalty, or the amount agreed
			 upon in compromise, the appropriateness of the penalty to the size of the
			 operating budget of the educational institution subject to the
			 determination, and the gravity of the violation or failure, and whether
			 the violation or failure was done intentionally, negligently, or
			 otherwise, shall be considered.
					(3)DistributionAny civil monetary penalty or monetary settlement collected under this subsection shall be
			 transferred to the Office for Civil Rights of the Department of Education
			 or the Department of Justice to be used for purposes of enforcing the
			 provisions of this title related to sexual harassment.
					(4)ClarificationNothing in the Campus Accountability and Safety Act, or any amendment made by such Act, shall alter, amend, or interfere with the rights and remedies
			 provided for and available under this title.
					(g)Statute of limitationsAn individual may file a complaint for a violation of this title, with regards to sexual violence,
			 with the Office for Civil Rights of the Department of Education not later
			 than 180 days after the date of graduation or disaffiliation with the
			 institution.
				(h)Subpoena and civil investigative demand authority
					(1)Authority to compelIn order to obtain information and documents that are relevant to determining compliance with this
			 title, including any regulations promulgated to carry out this title, the
			 Assistant Secretary of the Office for Civil Rights of the Department of
			 Education and the Assistant Attorney General of the Civil Rights Division
			 of the Department of Justice are authorized to require by subpoena the
			 attendance and testimony of any person that one can reasonably believe to
			 have first-hand knowledge, including current and former students and
			 employees of institutions of higher education, and the production of
			 documents, including reports, answers, records, accounts, papers, and
			 other data in any medium (including electronically stored information),
			 and any tangible thing.
					(2)Refusal to obeyA subpoena issued under this subsection, in the case of contumacy or refusal to obey, shall be
			 enforceable by order of any appropriate United States district court.
					(3)Civil investigative demand authorityThe Assistant Secretary of the Office for Civil Rights of the Department of Education and the
			 Assistant Attorney General of the Civil Rights Division of the Department
			 of Justice shall have civil investigative demand authority, which
			 authorizes the request for documents of the institutions and written
			 answers to interrogatories in order to determine compliance with title IX.
					(i)CoordinatorEach educational institution that receives Federal financial assistance from the Department of
			 Education shall submit, annually, to the Office for Civil Rights of the
			 Department of Education and the Civil Rights Division of the Department of
			 Justice, the name of the title IX coordinator of the institution,
			 including a brief description of the coordinator's role and the roles of
			 other officials of the institution who may be contacted to discuss or
			 report sexual violence, and documentation of training received by the
			 title IX coordinator. The educational institution shall provide updated
			 information to the Office for Civil Rights of the Department of Education
			 and the Civil Rights Division of the Department of Justice not later than
			 30 days after the date of any change..
		7.Training for campus personnel on victim-centered trauma-informed (forensic) interviewsSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42
			 U.S.C. 14045b) is amended—
			(1)in subsection (a)(2), by striking $300,000 and inserting $500,000;
			(2)in subsection (b), by adding at the end the following:
				
					(11)To train campus personnel in conducting victim-centered, trauma-informed (forensic) interviews.; and
			(3)in subsection (g)—
				(A)by striking In this section and inserting (1) In general.—In this section; and
				(B)by adding at the end the following:
					
						(2)Victim-centered, trauma-informed (forensic) interviewIn this section, the term victim-centered, trauma-informed (forensic) interview means an evidence-based interview focused on the experience of the victim, conducted by a trained
			 forensic interviewer, in which the goal of the interview is to elicit
			 information about the traumatic event in question for use in a future
			 investigation. The victim shall be given the option to have the interview
			 recorded and to receive a copy of the recorded interview. The victim shall
			 be informed of the reasons why the victim may or may not choose to have
			 the interview recorded..
				
